Case 2:19-cv-01248-JAD-NJK Document 5 Filed 07/25/19 Page 1 of 2
Case 2:19-cv-01248-JAD-NJK Document 5 Filed 07/25/19 Page 2 of 2




          must




                                              IT IS SO ORDERED.
                                              Dated: July 26, 2019
                                              .
                                              .
                                              _________________________
                                              United States Magistrate Judge
